DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 7-13 are pending.

Drawings
Applicant’s response to the drawing objections is not fully responsive as applicant did not comply with Rule 1.121 “All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper”. However, in an effort to expedite prosecution, the examiner notes for the record that applicant has amended Figure  2 elements 202, 204, 4, 5 to be underlined. The drawing changes are accepted.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 3/30/2022.
Applicant’s arguments regarding the specification objections have been fully considered and are persuasive due to the amendments to the specification; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112, first paragraph, have been fully considered and are persuasive due to the amendments and arguments; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112, second paragraph have been fully considered and are persuasive due to the amendments and arguments; the rejections are withdrawn.
Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the current presentation of the claims for similar reason as presented in element 24 of the action mailed in 13/266747 on 1/13/2017.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791